



Exhibit 10.3


FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT FOR STEFANIE CAVANAUGH
This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into by and between Apollo Endosurgery, Inc., a Delaware corporation
(the “Company”), and Stefanie Cavanaugh (“Executive”).
RECITALS
A.    The Company and Executive entered into that certain Employment Agreement,
effective March 2, 2015 (the “Employment Agreement”). Unless otherwise defined
herein, all capitalized terms shall have the meanings assigned to them in the
Employment Agreement.
B.     Section 8(d) of the Employment Agreement provides benefits that are
payable to Executive in the event of Executive’s termination for Good Reason or
without Cause. On May 23, 2018, the Company’s Board of Directors approved
certain amendments to Section 8(d) of the Employment Agreement.
C.     The Company and Executive desire to amend the Employment Agreement as set
forth herein with all terms to be effective as of May 23, 2018.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.Section 8(d) of the Employment Agreement is hereby revised and replaced in its
entirety as set forth below.
“(d)    Termination for Good Reason or Without Cause.
(i)Executive may terminate Executive’s employment for Good Reason (as defined
below), provided the Company has not previously notified her of its intent to
terminate her employment for Cause and the Company may terminate Executive’s
employment without Cause (that is, other than by death, Disability or for Cause,
in accordance with Section 8(a), 8(b) or 8(c), respectively, collectively, an
“Involuntary Termination”)). “Good Reason” shall mean the occurrence, without
Executive’s prior written consent, of any of the following events: (a) a
material reduction in the nature or scope of Executive’s responsibilities,
duties and/or authority; provided, that a change in job position (including a
change in title) shall not be deemed a “material reduction” in and of itself
unless Executive’s responsibilities, duties and/or authority are materially
reduced; (b) a material reduction in Executive’s then-current Base Salary, which
the Company and Executive agree is at least 10% of Executive’s then-current Base
Salary; provided, that a reduction in Base Salary shall not be “Good Reason” to
the extent that the salary reduction is made as part of a broader salary
reduction program of the Company affecting a majority of similarly situated
employees; (c) a material change in the location at which Executive must perform
her services; provide that in no event will the relocation of Executive to a
facility or location of fifty (50) miles or less from Executive’s then current
office location be deemed material for purposes of this Agreement; and (d) a
material breach of this





--------------------------------------------------------------------------------





Agreement by the Company; provided, that any such event described above shall
not constitute Good Reason unless Executive delivers to the Company a Notice of
Termination for Good Reason within ninety (90) days after the initial existence
of the circumstances giving rise to Good Reason, within thirty (30) days
following the receipt of such Notice of Termination for Good Reason the Company
has failed to reasonably cure the circumstances giving rise to Good Reason, and
Executive terminates her employment within thirty (30) days following the end of
the cure period.
(ii)Upon an Involuntary Termination pursuant to this Section 8(d), and provided
such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definitions thereunder, a “Separation from Service”), Executive shall receive
the Accrued Amounts, and, subject to Executive’s (a) returning all Company
property; (b) complying with her post-termination obligations under this
Agreement and the Non-Competition Agreement; (c) execution, delivery and
non-revocation of an agreement that includes an effective release of all claims
against the Company (the “Release”) within the sixty (60) day period following
the date of Executive’s Involuntary Termination, and (d) complying with the
Release including without limitation any non-disparagement and confidentiality
provisions contained therein, Executive shall receive the following severance
benefits (the “Severance Benefits”):
(1)an amount equal to six (6) months of Executive’s then-current Base Salary,
ignoring any decrease in Base Salary that forms the basis for Good Reason, paid
in equal installments on the Company’s normal payroll schedule over the 6-month
period immediately following the date of Involuntary Termination, except as set
forth below (the “Salary Continuation”), plus an amount equal to the Annual
Bonus, if any, earned in connection with completion of the fiscal year prior to
Executive’s Involuntary Termination that would have been payable to Executive
under Section 3(b) had Executive remained an employee of the Company through the
Annual Bonus payment date for that fiscal year.
(iii)If such Involuntary Termination (and provided that such termination
constitutes a Separation from Service) occurs within three (3) months prior to
(contingent upon the occurrence of the Change in Control), on or within twelve
(12) months after a Change in Control, in lieu of the Severance Benefits
described in Section 8(d)(ii)(1) above, Executive shall receive the following
severance benefits (the “Change in Control Severance Benefits”):
(1)an amount equal to twelve (12) months of Executive’s then-current Base
Salary, ignoring any decrease in Base Salary that forms the basis for Good
Reason, paid in equal installments on the Company’s normal payroll schedule over
the 12-month period immediately following the date of Involuntary Termination,
except as set forth below (the “Change in Control Salary Continuation”), plus an
amount equal to the Annual Bonus, if any, earned in connection with completion
of the fiscal year prior to Executive’s Involuntary Termination that would have
been payable to Executive under Section 3(b) had Executive remained an employee
of the Company through the Annual Bonus payment date for that fiscal year;





--------------------------------------------------------------------------------





(2)Should Executive elect to continue her medical, dental and/or vision
insurance benefits pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) and any analogous provisions of applicable state law, the
Company shall reimburse Executive for the COBRA premiums necessary to continue
COBRA coverage for Executive and her eligible dependents (“COBRA Premiums”) from
the date of Executive’s Involuntary Termination until the earliest to occur of
(a) twelve (12) months following the Involuntary Termination, (b) the expiration
of Executive’s eligibility for the continuation coverage under COBRA, and (c)
the date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment (such
period from the date of the Change in Control Termination through the earliest
of (a) through (c) is referred to herein as the “COBRA Benefits Payment
Period”). Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA Premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive a taxable cash amount, which
payment shall be made regardless of whether Executive or Executive’s eligible
family members elect health care continuation coverage (the “Health Care Benefit
Payment”). The Health Care Benefit Payment shall be paid in monthly installments
on the same schedule that the COBRA Premiums would otherwise have been paid to
the insurer. The Health Care Benefit Payment shall be equal to the amount that
the Company would have otherwise paid for COBRA insurance premiums (which amount
shall be calculated based on the premium for the first month of coverage), and
shall be paid until the expiration of the COBRA Benefits Payment Period. If
Executive becomes eligible for coverage under another employer’s group health
plan or otherwise ceases to be eligible for COBRA during the twelve (12) months
following the Involuntary Termination, Executive must immediately notify the
Company of such event; and
(3)One hundred percent (100%) of the shares subject to the Options (and any
other options and other equity awards subsequently granted to Executive) shall
become vested and exercisable (if applicable) as of the date of Executive’s
Involuntary Termination.
(iv)The Severance Benefits and Change in Control Severance Benefits will be
subject to deductions for applicable tax withholdings. No Severance Benefits or
Change in Control Severance Benefits will be paid prior to the day that is sixty
(60) days following the date of Involuntary Termination. On the sixtieth (60th)
day following the date of Involuntary Termination, the Company shall pay in a
lump sum the aggregate amount of the Salary Continuation or the Change in
Control Salary Continuation, as applicable, that the Company would have paid
Executive through such date had the payments commenced on the Involuntary
Termination through such sixtieth (60th) day, with the balance paid thereafter
on the applicable schedules described above.
(v)All other benefits, if any, due Executive following a termination pursuant to
this Section 8(d) shall be determined in accordance with the plans, policies and
practices of the Company; provided, that Executive shall not be entitled to any
payments or benefits under any severance plan, policy or program of the Company.
Payments under this Agreement are intended to fulfill any statutory obligation
to provide notice or pay in lieu of notice. Executive shall not accrue any
additional compensation (including any Base Salary or





--------------------------------------------------------------------------------





Annual Bonus) or other benefits under this Agreement following such termination
of employment.”
2.Except as herein modified and amended, all the terms and conditions of the
Employment Agreement shall remain in full force and effect, and the execution of
this Amendment shall in no event be deemed to constitute a waiver of any right
or claim of any of the parties hereto under, or by virtue of, the Employment
Agreement, except as otherwise specifically set forth herein. This Amendment and
the Employment Agreement constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof.
3.This Agreement is executed by the parties in the State of Texas and shall be
interpreted in accordance with the laws of such State (except their provisions
governing the choice of law).
4.This Amendment may be executed in one or more counterparts, all of which shall
be considered one and the same agreement. A facsimile shall be deemed an
original for all purposes.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.
 
THE COMPANY:
 
 
 
 
APOLLO ENDOSURGERY, INC.,
 
a Delaware corporation
 
 
 
 
 
 
 
By:
 
 
 
Todd Newton, Chief Executive Officer
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
Stefanie Cavanaugh, individually

 







